Exhibit 10.1
 
Corporate logo [logo.jpg]
3 Giralda Farms
Madison, New Jersey 07940
QuestDiagnostics.com
 


                October 21, 2011




Dr. Surya N. Mohapatra
Chairman and Chief Executive Officer
Quest Diagnostics Incorporated
3 Giralda Farms
Madison, NJ  07940
 
Re:           Succession Planning
 
Dear Dr. Mohapatra:
 
As you and we have agreed, Quest Diagnostics Incorporated (the “Company” or
“we”) is commencing the search for your successor as President and Chief
Executive Officer of the Company.  The purpose of this letter is to set forth
our agreement with respect to the succession process.
 
You will actively participate in the search for your successor and will retain
all of your duties, authorities and responsibilities as President and Chief
Executive Officer of the Company until the earlier of the date your successor is
appointed or April 30, 2012.  In order to ensure an orderly transition, for any
period after your successor is appointed through April 30, 2012 (the
“Termination Date”), you agree to continue your employment with the Company as
Executive Chairman with the duties and responsibilities as determined by the
Board of Directors of the Company (the “Board”) in its discretion consistent
with such position.  Except as otherwise provided in the next sentence, for the
period of your employment through the Termination Date, your compensation,
benefits and entitlements will remain the same as they were in effect
immediately prior to the date of this letter and your earned bonus for 2011
shall be payable in 2012 but in all events at the same time other executives
receive such payment.  Under the circumstances, you and we agree, however, that
except as otherwise provided in the fourth paragraph below, no annual or
long-term incentive awards or award opportunities will be established for or
granted to you in or with respect to 2012 (even though such awards may be
granted to other officers of the Company).
 
Notwithstanding the foregoing, the Board may determine in its sole discretion to
terminate your employment prior to the Termination Date, in which case you will
continue to receive the compensation (subject to the last sentence of the prior
paragraph), benefits and entitlements (including, without limitation, payment of
base salary in equal monthly installments, payment of your earned bonus for 2011
as set forth above, continued accrual of your supplemental executive retirement
benefit and continued vesting of your outstanding equity-based awards) that you
would have received or been entitled to if you had remained employed through the
Termination Date and all such

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1

compensation, benefits and entitlements shall be determined as if your date of
termination was in fact the Termination Date and each payment shall be deemed to
be a “separate payment” for purposes of Section 409A of the Internal Revenue
Code as amended and its implementing regulations (“Section 409A”).
 
When your employment with the Company ends on the Termination Date (or earlier
as contemplated above) you will also be entitled to the payments and benefits
provided under Section 11(e) of your employment agreement with the Company,
dated as of November 7, 2008 (your “Employment Agreement”) and under the
provisions of your outstanding equity award agreements for a termination by the
Company other than for Cause, provided that your “Date of Termination” for
purposes of Sections 11(e)(iii) and (iv) of the Employment Agreement and such
outstanding equity award agreements will be deemed to be April 30,
2012.  Notwithstanding the foregoing, you are waiving your rights to the Annual
Bonus Award under Section 11(e)(ii) of your Employment Agreement and instead you
will receive a target annual bonus award for 2012 based on your target
opportunity for 2011, which will be deemed earned through April 30, 2012 and
payable on such date and this payment shall be deemed to be a “separate payment”
for purposes of Section 409A.
 
For the avoidance of doubt, you are also waiving any right to claim “Good
Reason” to terminate your employment under the terms of your Employment
Agreement due to the succession process that we are undertaking and the
compensation arrangements set forth in this letter.
 
Except as otherwise provided herein, your Employment Agreement, outstanding
equity award agreements and other arrangements will remain in full force and
effect in accordance with their terms.  Any disputes arising under this letter
shall be governed under the provisions of Section 13 of your Employment
Agreement.
 
Your participation and assistance with the succession planning process and your
commitment to an orderly transition are greatly appreciated.  To confirm the
foregoing reflects our agreement, please execute and return the copy of this
letter, which is enclosed for your convenience.
 

 
Very truly yours,
     
QUEST DIAGNOSTICS INCORPORATED
     
/s/ David W. Norgard
 
Name:
David W. Norgard
 
Title:
Vice President Human Resources





Accepted and Agreed:
     
/s/ Surya N. Mohapatra
 
Dr. Surya N. Mohapatra
October 21, 2011
 

 
 